—Judgment, Supreme Court, New York County (Mary Davis, J.), rendered August 4, 1998, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him to a term of 21/s to 7 years', unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility. Defendant’s acquittal of other charges does not warrant a different result (see, People v Rayam, 94 NY2d 557).
Defendant’s vague allusion to an unspecified, uncharged crime, made in the context of a suppression hearing, did not preserve his present argument that the court improperly admitted uncharged crimes evidence without weighing its prejudicial affect against its probative value (People v Graves, 85 *181NY2d 1024, 1026-1027), and we decline to review it in the interest of justice. Were we to review this claim, we would find that the evidence was properly admitted to complete the narrative of the case (see, People v Till, 87 NY2d 835, 837; People v Bradley, 256 AD2d 55, lv denied 93 NY2d 871). Concur— Rosenberger, J. P., Williams, Wallach, Lerner and Friedman, JJ.